

 
 

--------------------------------------------------------------------------------

 

FORM OF THE TAUBMAN COMPANY
LONG-TERM PERFORMANCE COMPENSATION PLAN
AMENDMENT AGREEMENT
 
 

 

Participant Name:     (the “Participant”)




 
Pursuant to Section 7.1 of The Taubman Company Long-Term Performance
Compensation Plan (the “Plan”), The Taubman Company LLC (the “Company”) and the
Participant amend Plan as follows for compliance with Section 409A of the
Internal Revenue Code of 1986, amended (“Code Section 409A”).   The amendment
set forth in this document constitutes the “Agreement” and is effective
immediately.
 
1.           Section 2.8A of the Plan is amended to read as follows:
 
“2.8A     Notwithstanding the above, for any 409A Award, ‘Change of Control
Event’ means either:
 
(a)           a majority of the Board of Directors is replaced during a 12-month
period by directors whose appointment or election was not approved by a vote of
at least a majority of the directors comprising the Board of Directors on the
date immediately preceding the removal or election; or
 
(b)           the acquisition by any person or more than one person acting as a
group other than A. Alfred Taubman or any of his immediate family members or
lineal descendents, any heir of the foregoing, any trust for the benefit of any
of the foregoing, any private charitable foundation, or any partnership, limited
liability company, or corporation owned or controlled by some or all of the
foregoing, of ownership of more than 50% of the total fair market value or total
voting power of the outstanding voting capital stock of TCO.”
 
2.           The first paragraph of Section 2.17A of the Plan is amended to read
as follows:
 
“Notwithstanding the above, for any 409A Award ‘Disability’ or ‘Disabled’ means
an Employee’s being unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months.”
 
3.           Notwithstanding any other provision of the Plan to the contrary,
for any 409A Award, if payment is made on account of the Participant’s
Termination, and the Participant is a “specified employee” as determined under
the default rules under Code Section 409A on such date, then the payment will be
made on the day next following the date that is the six-month anniversary of the
date of the Participant’s Termination, or, if earlier, the date of the
Participant’s death.


3411729.2/120408

 
 

--------------------------------------------------------------------------------

 

4.           Section 6.6A of the Plan is amended to read as follows:
 
“6.6A Deferral of Settlement Date.
 
Notwithstanding the above, for each 409A Award, each Participant may elect to
change the Settlement Date of such 409A Award to a later date in compliance with
Code Section 409A and only if the following conditions are met:
 
(a)           An election with respect to a 409A Award payable at a fixed time
may not be made less than 12 months before the date the payment is scheduled to
be paid.
 
(b)           The election will not take effect until at least 12 months after
the date on which the election is made.
 
(c)           The new Settlement Date that is elected is not less than five
years from the original Settlement Date.”
 
5.           Section 4.3 of the Plan is deleted; and, further, no additional
Award will be granted to the Participant under the Plan.
 
6.           Unless otherwise defined in this Agreement, the capitalized terms
used in this Agreement have the same meanings as defined in the Plan.
 
7.           This Agreement will not become effective unless it is executed by
the Participant and the Company on or before December 19, 2008.
 
8.           This Agreement is binding upon and inures to the benefit of the
Participant and the Company and their respective successors and assigns.
 
By their signatures below, the Participant and the Company agree to and accept
the terms of this Agreement.
 
 
 

 SIGNED:    
  TAUBMAN CENTERS, INC.
a Delaware limited liability company
     
By:
     
Printed Name:
   Participant  
 Its:: 
  Date  
Date::
     
 
 

 
 
 

 3417729.2/120408
 
 

--------------------------------------------------------------------------------

 
